
	

113 HR 692 IH: Protecting Department of Homeland Security Personnel Act of 2013
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 692
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Barletta
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To provide protection for certain Federal employees with
		  respect to implementation of the June 15, 2012, memorandum from Janet
		  Napolitano, Secretary of Homeland Security, regarding the exercise of
		  prosecutorial discretion with respect to individuals who came to the United
		  States as children.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Department of Homeland
			 Security Personnel Act of 2013.
		2.Protection for
			 individuals who refuse to carry out unlawful provisions of the
			 memorandum
			(a)In
			 generalNotwithstanding any
			 other provision of law, no adverse personnel action, including employee
			 termination, may be taken against a protected individual which is based, in
			 whole or in part, on the refusal of such individual to carry out a provision of
			 the memorandum described in subsection (b) that has been determined by the
			 Congress to be in violation of the Immigration and Nationality Act (8 U.S.C.
			 1101 et seq.).
			(b)Memorandum
			 describedThis Act applies with respect to the June 15, 2012,
			 memorandum from Janet Napolitano, Secretary of Homeland Security, regarding the
			 exercise of prosecutorial discretion with respect to individuals who came to
			 the United States as children.
			(c)Protected
			 individualsFor purposes of this Act, the term protected
			 individual means an individual employed in or under any of the
			 following:
				(1)U.S. Immigration
			 and Customs Enforcement.
				(2)U.S. Customs and
			 Border Protection.
				(3)U.S. Citizenship
			 and Immigration Services.
				(d)Adverse actions
			 include denial of benefitsThe personnel actions prohibited by
			 this Act include the withholding or denial of a promotion, an increase in pay,
			 or other similar benefit.
			
